Citation Nr: 1021547	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for a left foot disorder and, if so, entitlement 
to service connection for a left foot disorder.

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for hearing loss and, if so, entitlement to 
service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for tinnitus, left ear and, if so, entitlement to 
service connection for tinnitus, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The issues of entitlement to service connection for diabetes 
mellitus, Type II, and asthma, previously denied by the RO in 
August 2008, have been raised by the record (see Statements, 
January and February 2010), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues, and they 
are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
a left foot disorder.

2.  In an unappealed April 2004 rating decision, the RO 
denied the Veteran's claims for entitlement to service 
connection for hearing loss and tinnitus, left ear.

3.  Evidence received since the June 2002 and April 2004 
rating decisions relates to an unestablished fact necessary 
to substantiate the claims for entitlement to service 
connection for a left foot disorder, hearing loss, and 
tinnitus, left ear.

4.  A left foot disorder was not manifest during service, was 
not manifest within one year of separation, and any current 
left foot disorder is not attributable to service.


CONCLUSIONS OF LAW

1.  The June 2002  and April 2004 rating decisions, which 
denied service connection for a left foot disorder, hearing 
loss, and tinnitus, left ear, respectively, are final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 20.300 
(2009).

2.  Evidence received subsequent to the June 2002 and April 
2004 decisions, with respect to service connection for a left 
foot disorder, hearing loss, and tinnitus, left ear, is new 
and material; the claims for service connection are therefore 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2009).

3.  A left foot disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. New and Material Evidence

The RO originally considered and denied the Veteran's claim 
for service connection for a left foot disorder in June 2002.  
At that time, his claim was denied due to the fact that his 
medical records were negative for a left foot fracture, and 
the separation examination did not reveal a left foot 
disorder.  Further, the RO noted that evidence obtained in 
conjunction with the Veteran's claim did not include the 
diagnosis of any residuals of a left foot injury.  

The RO originally considered and denied the Veteran's claims 
for service connection for hearing loss in April 1982, and 
for tinnitus, left ear, as well as his hearing loss claim, in 
April 2004.  In April 1982, his claim was denied because 
hearing was within normal limits at the time of discharge.  
In April 2004, his claims were denied due to the fact that 
there was no evidence of hearing loss and tinnitus in his 
service treatment records, because the Veteran's record was 
silent for a diagnosis of hearing loss within one year 
following separation, and because the Veteran's record did 
not contain a medical opinion linking either disorder to his 
period of active service.  

The Veteran did not perfect an appeal to either decision.  
Therefore, the June 2002 and April 2004 rating decisions are 
final.  See 38 U.S.C.A. § 7105.

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  With 
chronic diseases shown in service, subsequent manifestations 
of the same chronic disease at any later date, however, 
remote, are service connected.  See 38 C.F.R. § 3.303(b) 
(2009).  In addition, certain chronic diseases, such as 
sensorineural hearing loss and arthritis, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Left Foot Disorder

The evidence considered by the RO in June 2002 included 
service treatment records, VA treatment records, private 
treatment records, and the Veteran's statements in support of 
his claim for entitlement to service connection for a left 
foot disorder.  None of the evidence showed a diagnosis of a 
chronic left foot injury, or residuals thereof.  Although a 
November 1965 service treatment record was noted, pertaining 
to an injury to the second toe of the left foot, with no 
fracture, evidence of record at that time did not contain a 
diagnosis of any residual disability flowing from that in-
service incident. 

The evidence received following the June 2002 decision 
includes additional VA treatment records, private treatment 
records, a VA examination report, and a March 2008 lay 
statement authored by a fellow serviceman which documented 
the Veteran's in-service left foot injury.  The March 2008 
letter stated that the Veteran "was injured in 1968 by a 
forklift running over his left foot and squashing his toes.  
He was out of work for a few days."

A May 2008 VA examination report noted that it was less 
likely than not that the Veteran's current foot symptoms, 
which included subjective complaints of pain involving the 
fourth and fifth metatarsal heads of the left foot, were 
related to incidents that occurred during his period of 
active service.  See VA examination report, May 2008.

A private report from August 2008 attributed the Veteran's 
left foot symptoms to peripheral neuropathy and tinea pedis.  
Although the assessments were for the bilateral feet, current 
diagnoses for disorders of the left foot are now of record.

Therefore, although a negative VA medical opinion is now of 
record, the Veteran's record contains current diagnoses of 
disorders of the left foot, as well as a lay statement 
confirming the Veteran's reports of a second injury to his 
left foot in 1968.  As this evidence is new, in that it was 
not of record at the time of the prior decision, and because 
this evidence, when considered by itself, or with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, the issue is reopened.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2009).

Hearing Loss and Tinnitus

Regarding the Veteran's claims for service connection for 
hearing loss and tinnitus, the evidence considered by the RO 
in April 2004 included service treatment records, VA 
treatment records, a VA examination report, private treatment 
records, and the Veteran's statements in support of his 
claims for entitlement to service connection for hearing loss 
and tinnitus.  However, the evidence of record failed to 
demonstrate a medical opinion, to include the diagnosis of 
hearing loss and/or tinnitus, which linked either disorder to 
the Veteran's period of active service.  In fact, a March 
2004 VA examination report concluded that the Veteran's 
hearing was within normal limits upon discharge, and that the 
Veteran himself reported a decrease in hearing, and the 
presence of tinnitus in the left ear, over the past 2-5 
years.  As such, the examiner opined that the Veteran's 
current diagnoses of hearing loss and tinnitus were less 
likely related to his period of active service. 

The evidence received following the April 2004 decision 
includes additional VA treatment records, to include a 
positive opinion linking the Veteran's hearing loss and 
tinnitus to his period of active service.  See VA outpatient 
report, October 2008.  

Therefore, although the Veteran's record previously contained 
a VA examination report with a negative nexus opinion, the 
October 2008 VA outpatient treatment report contained 
evidence directly related to the prior denial of the 
Veteran's claims.  As noted above, his claims were denied due 
to the fact that there was no evidence of hearing loss and 
tinnitus in his service treatment records, because the 
Veteran's record was silent for a diagnosis of hearing loss 
within one year following separation, and because the 
Veteran's record did not contain a medical opinion linking 
either disorder to his period of active service.  Here, the 
October 2008 report is new, in that it was not of record at 
the time of the prior decision.  Because this evidence, when 
considered by itself, or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claims, the claims for service connection for 
hearing loss and tinnitus are reopened.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156 (2009).

II.  Service Connection

In this case, the Veteran claims that he suffers from a left 
foot disorder which is the result of two in-service injuries.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

As noted above, service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2009).  With chronic diseases shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however, remote, are service connected.  See 38 
C.F.R. § 3.303(b) (2009).  In addition, certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with peripheral neuropathy and tinea pedis of the 
left foot.  Thus, the first element of Hickson is satisfied, 
in that the Veteran has demonstrated the existence of a 
current diagnosis.  See Private report, August 2008.

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records 
document an injury to the Veteran's second toe of the left 
foot on November 6, 1965.  The report also noted that the 
fourth toe of the left foot was swollen, discolored, and 
painful.  X-ray evidence did not reveal a fracture.  On 
separation in January 1969, the examiner noted that the 
Veteran's feet were "Normal," and no significant medical or 
surgical history was reported.  On the Veteran's statement of 
medical history, he checked "Yes" to a history of broken 
bones and to foot trouble.  It was noted that the Veteran's 
"left foot trouble" referred to pain in the left foot 
following an obstacle course accident.  The Veteran reported 
that it still "pops," and there was no swelling.  No 
disease was found following a workup, and the disorder was 
classified as "asymptomatic."  See VA Standard Forms 88 and 
89, January 9, 1969.

Post-service, a treatment report dated March 22, 1979, 
diagnosed the Veteran with traumatic arthritis, left foot, 
due to an old crush injury.  The Veteran was later diagnosed 
with left-sided sciatic radiculopathy associated with a 
herniated disc and degenerative disc disease of the lumbar 
spine.  See Private report, October 8, 1984.  The Veteran 
reported numbness in the left lower extremity in September 
1998, weakness in October, and pain in February 1999.  See 
Private reports, September 2, 1998; October 8, 1998; February 
22, 1999.  

A March 2008 letter, authored by a fellow serviceman, stated 
that the Veteran "was injured in 1968 by a forklift running 
over his left foot and squashing his toes.  He was out of 
work for a few days."

A May 2008 VA examination report noted that service medical 
records reveal an injury to the left second and fourth toes, 
in 1965, with no fracture on x-rays.  A January 1969 in-
service report of left foot trouble was noted as well, in 
which the Veteran complained of persistent popping in the 
left foot, with no swelling.  Per the Veteran, he began 
having left foot problems in September 1965, during boot 
camp, following an injury during a three-mile run.  The 
Veteran stated that his foot slipped in the water, and he 
heard a "pop."  His injury to his fourth and fifth toes was 
iced, and he returned to light duty with no further 
treatment.  An additional incident was noted, in which the 
Veteran stated that his left foot was run over by a machine.  
He was iced at the time, and returned to duty without further 
treatment after two weeks.

The examiner noted prior diagnoses, to include fibromyalgia 
and diabetic peripheral neuropathy.  On examination, the 
Veteran's fourth and fifth toes of the left foot were 
partially being pushed underneath the third toe.  There was 
no scarring, tissue loss, muscle atrophy, discomfort, pain on 
palpation, or abnormal shoe wear.  When pushing on the fourth 
toe, there was a pop.  Otherwise, no other left foot 
abnormality was noted, to include scarring.  X-ray evidence 
revealed some flattening of the left foot, without sign of 
acute injury.  There was no indication of arthritis.  

The examiner opined that it was less likely than not that the 
Veteran's current foot symptoms, which included subjective 
complaints of pain involving the fourth and fifth metatarsal 
heads of the left foot, were related to incidents that 
occurred during his period of active service.  In support of 
the opinion, it was noted that in-service x-rays were 
negative for a left foot fracture, and current x-rays reveal 
no indication of arthritis despite the report from 1979 to 
the contrary.  It was further noted that diagnoses of 
fibromyalgia or neuropathy could account for the Veteran's 
left foot pain.  See VA examination report, May 2008.

A private report from August 2008 attributed the Veteran's 
bilateral foot pain  to peripheral neuropathy and tinea 
pedis.  See Report, August 7, 2008.

As such, there is no evidence in the record, aside from 
statements from the Veteran, linking any current left foot 
disorder to his period of active service.  The probative 
medical evidence of record is either silent as to etiology, 
or provided a negative opinion as to a causal link between 
any current left foot disorder and an injury or injuries 
which occurred during the Veteran's period of active duty.

The Board has also considered the Veteran's statements in 
support of his claim for service connection.  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example difficulty hearing, and sometimes not, for example, a 
form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009).  
	The Board observes that this Federal Circuit decision is 
nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. 
App 252, 254 (1992) [a non-precedential Court decision may be 
cited "for any persuasiveness or reasoning it contains"].  
The Board believes that if Bethea applies to Court decisions, 
it surely applies to those of a superior tribunal, the 
Federal Circuit. 

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his claimed disorder currently 
on appeal.  While the Veteran is competent to report left 
foot pain, he has not been shown to be competent to link any 
claimed disorder to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claims 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between a disorder of the left foot 
and service.

In sum, the competent evidence does not establish that the 
claimed disorder began in service or is otherwise related 
thereto.  There are no contemporaneous records of any 
complaints, findings, treatment, or diagnosis of a chronic 
left foot disorder for many years after separation.  In fact, 
the record establishes that approximately 15 years after 
separation, the Veteran complained of pain in the left lower 
extremity.  Although the Veteran reported that he has had 
foot pain which has limited his ability to walk since his 
period of service (see VA Form 9), he did not file a claim 
for service connection for more than three decades after 
separation.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between this disorder and active military service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, the March 1979 
diagnosis of traumatic arthritis, left foot, is of 
questionable probative value, as the Veteran's recent VA 
examination, which relied upon current x-ray evidence, was 
negative for any documentation of a healing fracture or any 
other abnormality of the left foot.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2009).  Therefore, the 
preponderance is against the Veteran's claims for entitlement 
to service connection, and they must be denied.

III. Veterans Claims Assistance Act of 2000 (VCAA)

Finally, the Board notes that regulations enacted under the 
Veterans Claims Assistance Act of 2000 (VCAA) require VA to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2009).  

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  With regard to the Veteran's 
new and material evidence claims, his applications to reopen 
the claims for entitlement to service connection for a left 
foot disorder, hearing loss, and tinnitus, left ear, are 
granted herein.  As such, any deficiencies with regard to 
VCAA for these issues are harmless and non-prejudicial.  This 
includes notice in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), in which the Court addressed directives 
consistent with the VCAA with regard to new and material 
evidence.  

Regarding the Veteran's newly-opened claim for service 
connection, in Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
December 2007, prior to the initial adjudication of his 
claim, informed the Veteran of the information necessary to 
substantiate his claim for service connection.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The letter also included information 
with regard to the assignment of a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
With respect to VA's duty to assist the Veteran in obtaining 
all relevant records, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, were obtained by the RO or provided 
by the Veteran himself.  38 U.S.C.A. § 5103A.  In this 
regard, the Board notes that the Veteran's May 2008 VA 
examination report noted that the Veteran was in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1984, when he suffered a back injury that 
required the fusion of L4-5.  Although the RO did not attempt 
to secure any records for the Veteran in the possession of 
the SSA, the Board points out that there is no evidence of 
record to show that the SSA records are relevant to the 
current claim.  Nor has the Veteran made any such suggestion, 
or requested that VA obtain any records from the SSA.  In the 
absence of any indication from the Veteran or from the record 
that any records for him in the possession of the SSA are 
relevant to the claim at issue, the Board finds that VA is 
not obligated to obtain those records.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. Jan. 4, 2010).
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the Veteran was afforded a VA examination pertaining to 
his claim for service connection for a left foot disorder in 
February 2008.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of pertinent medical records and is responsive to the 
medical questions raised in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on 
appeal has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  
The opinion is thorough and supported by the record.  
Therefore, although the Veteran's representative requested an 
additional VA opinion with regard to his claimed left foot 
disorder (see Appellant's Brief, p. 4), the opinion noted 
above is adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence has been received to reopen the 
Veteran's claim for a left foot disorder; to this extent 
only, the appeal is granted.

New and material evidence has been received to reopen the 
Veteran's claim for hearing loss; to this extent only, the 
appeal is granted.

New and material evidence has been received to reopen the 
Veteran's claim for tinnitus, left ear; to this extent only, 
the appeal is granted.

Entitlement to service connection for a left foot disorder is 
denied.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, his 
claims for entitlement to service connection for hearing loss 
and left-ear tinnitus must be remanded for further 
development.  

In this case, the Veteran claims that he suffers from hearing 
loss and left-ear tinnitus due to the presence of acoustic 
trauma during his period of active duty.

The Board notes that hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2009).

The Veteran's service treatment records noted "defective 
hearing" on his August 1965 pre-induction examination.  
Further, the examiner noted that the Veteran had a hearing 
loss profile of "H2" at the time of August 1965 
examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the 'PULHES' profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).   
The audiogram report indicates that the Veteran had hearing 
loss consistent with 38 C.F.R. §3.385 at the time of his 
induction into active service.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
20 (30)
15 (25)

25 (30)
LEFT
20 (35)
10 (20)
15 (25)

25 (30)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Those figures are on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization - American National Standards Institute ("ISO- 
ANSI").  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures on the right in each column in 
parentheses. 

Although none of the auditory frequencies were 40 decibels or 
greater, the Veteran did have at least 3 frequencies 26 
decibels or greater in the right ear only.  Speech 
recognition scores were not recorded.  The recorded findings 
are indicative of right ear hearing loss.  The Court has held 
that "the threshold for normal hearing is from 0 to 20 dB 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

A subsequent audiogram on separation in January 1969 failed 
to reveal any worsening of the Veteran's hearing acuity in 
service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
15
LEFT
0
0
0
15
20

None of the auditory frequencies were 40 decibels or greater, 
and the Veteran did not have at least 3 frequencies 26 
decibels or greater.  Speech recognition scores were not 
recorded.  The recorded findings at separation are not 
indicative of hearing loss.  

A VA outpatient treatment report from February 1998 noted 
that the Veteran reported long-standing hearing loss, which 
he attributed in part to working under B-52's during his 
period of active duty, as well as to working with heavy 
equipment for most of his life.  See Report, February 1, 
1998.

A private audiological report, dated January 2003, noted 
symmetric, sloping sensorineural hearing loss.

In conjunction with the Veteran's June 2002 claim, he was 
afforded a VA audiological examination for compensation 
purposes in March 2004.  The examiner noted a review of the 
claims file.  According to the medical report, the Veteran's 
military noise exposure consisted of exposure to noise from 
forklifts, for a period of 90 days, while loading bombs into 
trucks.  The Veteran would then drive the semi-trucks to the 
flight line.  He stated that ear protection was provided and 
that he did wear it.  He further reported that he was exposed 
to noise when working in the food service, due to loud 
freezers and hooks.  Following service, the Veteran reported 
occasional occupational noise exposure from farming, as well 
as for a 5-6 year period while working for the highway 
department.  The Veteran stated that his hearing loss had 
been evident for the past 2-5 years, worsening over the prior 
six months.

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
35
LEFT
45
30
30
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left.  Two of 
the auditory frequencies were 40 decibels or greater and the 
Veteran had at least 3 frequencies 26 decibels or greater in 
the left ear only.  The examiner diagnosed the Veteran with 
hearing with normal limits through 2000 Hz, sloping to a mild 
high-frequency sensorineural hearing loss in the right ear 
and a moderate, decreasing to a mild, hearing loss in the 
left.  Thus, the Veteran's most recent audiometric test 
results reveal a current hearing loss disability, in the left 
ear only, per under 38 C.F.R. § 3.385, with no indication of 
a current right ear hearing loss disability.    

The Veteran also reported unilateral, intermittent tinnitus 
in the left ear.  The Veteran stated that the ringing began 
5-6 years prior, growing louder over the past year.  
Ultimately, the examiner noted that the Veteran's hearing was 
within normal limits on separation from service, and that his 
hearing loss had only been reported for the past 2-5 years, 
along with left ear tinnitus.  As such, the examiner opined 
that the Veteran's current diagnoses of hearing loss and 
tinnitus, left ear, were less than likely related to military 
noise exposure.

A March 2006 VA outpatient report noted sensorineural hearing 
loss and subjective tinnitus.  An etiological opinion was not 
provided.  An additional report, dated October 7, 2008, 
stated, 

[The Veteran] seen in passing, wanted me to reiterate in 
the chart that he had significant military noise (air 
planes) exposure that contributed to his sensorineural 
hearing loss.  I do believe this to be the case.  
Amplification is his only option and I appreciate the 
reviewer's consideration of this military noise 
exposure.

In December 2008, the same examiner noted that, while the 
October 2008 opinion seemed reasonable, he was later made 
aware of the fact that the Veteran's admission and discharge 
audiograms demonstrated hearing within normal limits.  
According to the examiner, "This certainly discounts the 
presumption that his hearing loss was significantly service 
connected."  See Report, December 9, 2008.

A supplemental VA audiological opinion was obtained in 
December 2008.  It was noted that the Veteran had normal 
hearing in both ears at the time of induction and discharge.  
The Board points out that the examiner failed to account for 
the pre-1967 conversion noted above, although it was 
correctly noted that no significant change was observed at 
separation, save for the lack of any complaint of hearing 
loss or tinnitus.  The examiner opined that, based upon the 
Veteran's service treatment records, as well as the 2004 VA 
examination report, it was less likely that tinnitus could be 
attributed to military noise exposure, as the Veteran 
reported that intermittent left-sided tinnitus started in 
approximately 1998, at least 25 years after separation from 
active duty.  See Opinion, December 9, 2008.  

However, as noted, it is clear that the examiner failed to 
account for the pre-1967 audiometric conversion when 
discussing the Veteran's pre-induction examination, and 
therefore his assessment that the Veteran's hearing was 
"normal" upon entrance is invalid.

Further, the March 2004 opinion relied upon the fact that the 
Veteran's service treatment records were negative for hearing 
loss, contrary to the holding in Hensley v. Brown, 5 Vet. 
App. 155 (1993), and as codified at 38 C.F.R. § 3.303(d).  
While this was not the only basis for the examiner's 
rationale, the Board notes that the Veteran originally filed 
a claim for service connection for bilateral hearing loss in 
February 1982.  Therefore, the examiner's statement that the 
Veteran had experienced hearing loss for the past 2-5 years 
was inaccurate.  

In addition, while the March 2004 VA examination report did 
not reveal a current diagnosis of right ear hearing loss, per 
38 C.F.R. § 3.385, subsequent VA outpatient reports have 
diagnosed the Veteran with bilateral sensorineural hearing 
loss.  See Report, March 15, 2006.  However, the Veteran's 
record does not contain an audiogram since the time of his 
March 2004 VA examination.

Finally, with regard to the Veteran's reports that he has 
experienced hearing loss since separation from service (see 
VA Form 9), lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau; 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Although lay persons 
are not competent to opine as to medical etiology or render 
medical opinions, symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology.  See Barr v. 
Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu ; Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In this case, the Veteran's reports of continuity of 
symptomatology were not recent.  In fact, the record shows 
that he originally filed a claim for service connection for 
hearing loss in 1982, approximately 25 years prior to the 
filing of his current claim.

Based on the evidence above, including the Veteran's 
statements regarding observable symptoms of hearing loss and 
tinnitus post-service, the Board finds an additional VA 
examination is necessary in order to determine the Veteran's 
complete disability picture, to include an assessment of 
right ear hearing disability, and to determine whether the 
Veteran's current symptoms of hearing loss and tinnitus are 
related to service.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
As this case presents certain medical questions which cannot 
be answered by the Board, an additional VA examination must 
be conducted.  See Colvin [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of any current hearing 
loss and/or tinnitus,  to include whether 
either disorder preexisted his period of 
active service and was aggravated by active 
service, or is otherwise related to his 
period of active service.  After a review 
of the claims folder, to include service 
treatment records and prior opinions of 
record, as well as statements from the 
Veteran noting continuous hearing loss 
symptoms since separation from service, the 
examiner should address the following:

a)	For any audiological disorder 
identified, to include right ear 
hearing loss, left ear hearing 
loss, or tinnitus, is it at least 
as likely as not that the 
disability originated during active 
service, or is otherwise related to 
active service.  

b)	If it is determined that any 
current audiological disorder 
existed prior to the Veteran's 
period of active service, address 
whether it at least as likely as 
not that the disorder was 
aggravated as a result of his 
period of active service. 

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claims should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


